MORRIS, Judge.
Counsel for plaintiff was diligent in obtaining an order extending the time within which appellant was required to serve his case on appeal. However, no motion was made nor order entered for an extension of the time for docketing the record on appeal. The judgment was entered on 23 October 1970. The record on appeal was not docketed in this Court until 19 February 1971 — well beyond the 90-day period provided by Rule 5, Rules of Practice in the Court of Appeals. For failure to comply with the Rules of this Court, the appeal is dismissed.
Appeal dismissed.
Judges Brock and Hedrick concur.